Catterson, J.,
dissents in a memorandum as follows: Because I believe that the motion court erred in failing to consider evidence submitted by the defendants in reply, I must respectfully dissent. The defendants argue that the motion court erred by not considering the new evidence they submitted on reply — Dr. Schneider’s affirmation and the April 12, 2006 X ray attached thereto — because the newly submitted evidence responded to arguments and a theory of liability first raised in the plaintiffs opposition papers. In my view, they are entirely correct. Moreover, contrary to the majority’s view, the record clearly shows, *524as set forth more fully below, that the defendants were taken by “surprise” by the plaintiffs new claim that defendants committed malpractice by placing a screw at the C7 instead of the C6 level of the cervical spine. Thus, in my opinion, they were not obliged to address that issue in their moving papers.
“The function of reply papers is to address arguments made in opposition to the position taken by the movant and not to permit the movant to introduce new arguments in support of, or new grounds for the motion.” (Dannasch v Bifulco, 184 AD2d 415, 417 [1st Dept 1992].) Courts have generally employed this rule “in the context of summary judgment motions to prevent a movant from remedying basic deficiencies in its prima facie showing by submitting evidence in reply, thereby shifting to the nonmoving party the burden of demonstrating the existence of a triable issue of fact at a time when that party has neither the obligation nor opportunity to respond.” (Matter of Kennelly v Mobius Realty Holdings LLC, 33 AD3d 380, 381 [1st Dept 2006]; see also Sanford v 27-29 W. 181st St. Assn., 300 AD2d 250, 251 [1st Dept 2002].)
In this case, the plaintiffs opposition to the summary judgment motion included a claim, raised for the first time in the affidavit of an orthopedic surgeon, that the defendants departed from the standard of care by placing a screw in the C-7 vertebral body instead of the appropriate C-6 vertebral body. The plaintiff argues that his claim that screws were improperly placed at the C-7 level was not raised for the first time in his opposition papers as his bill of particulars alleged that the defendants had improperly placed the orthopedic hardware during the initial operation. This is incorrect. In his bill of particulars, the plaintiff merely claimed that there was “improper placement of orthopedic hardware.” This could mean anything from simple bad technique in inserting the screws and plates during the surgery to an entirely different claim of using the wrong hardware for the particular procedure.
Indeed, the majority concedes that the “[p]laintiff s bill of particulars . . . may have been too undefined to apprise defendants that plaintiff believed Dr. Gamins to have committed malpractice by placing a screw at the C7 level.” Our recent decision in Feliciano v New York City Health & Hosps. Corp. (62 AD3d 537 [1st Dept 2009]), therefore mandates reversal here. (See also Anderson v Beth Israel Med. Ctr., 31 AD3d 284 [1st Dept 2006].) In Feliciano, this Court concluded that the defendants’ expert physician’s affirmation, submitted in reply to the plaintiffs opposition, was appropriate because the defendants’ arguments could not have been submitted at an earlier juncture *525due to the indefiniteness of the plaintiffs initial pleading. (See Feliciano, 62 AD3d at 538.)
Nevertheless, the majority holds that this claim was no “surprise” to the defendants because the issue was clearly identified at the depositions of Dr. Dr. Gamins and Dr. Singh. Therefore, the majority concludes the defendants should have addressed the issue as part of their prima facie burden “[sjince it was obvious, at the time [the] defendants moved for summary judgment, that [the] plaintiff believed Dr. Gamins to have committed malpractice by placing a screw in the wrong place.”
In my opinion, the record is devoid of any evidence that would support such a conclusion. Instead, the majority’s assumption begs the question of why the defendants would wait to supply the April 12 X ray and expert affidavit with their reply papers if it was truly “obvious” to them that the issue was placement of the screw at the C7 level.
Rather, what appears obvious in the deposition of nonparty Dr. Singh is that the April 12 X ray produced for his inspection settled the “numerous questions” asked as to the possible placement of the screws in the C7 vertebra during initial surgery. Dr. Singh’s reply at deposition was unequivocal, and in the context of the questioning it is apparent that he — and plaintiff’s counsel — believed the issue to be settled as follows:
“Q [plaintiffs counsel]: Can you tell me does that x-ray depict the hardware and screws that were placed by Dr. Dr. Gamins [during the plaintiffs first surgery]?
“A: Yes.
“Q: Can you tell me what vertebral bodies are accommodating the screws as is depicted in that x-ray?
“A: The C4 vertebral bodies [sic] is accommodating screws and the C6 vertebral body is accommodating screws.”
After asking Dr. Singh to mark vertebra Cl on the X ray, plaintiff’s counsel concluded the deposition. Similarly, the transcript of Dr. Dr. Camins’s deposition fails to show that the defendants were on notice of the plaintiffs claim. Rather, defendant Dr. Gamins was made aware of an apparent discrepancy between his testimony and the radiologist’s report (which alluded to placement of screws at C7, and placement to “overlie the C-6, C-7 disk space”). Defendant Dr. Gamins dismissed this as a typographical error or inaccurate statement. He further testified repeatedly that he did not routinely use the word “overlie” so he could not explain what it meant for a screw to “overlie a space.”
In any event, the record clearly supports the view that had *526the defendants believed that the plaintiffs malpractice claim alleged the misplacement of screws at C7 there would have been no reason whatsoever for the defendants not to produce the April 12 X ray and June 28, 2006 X rays with their moving papers. Here, the fact that they did not do so can be clearly interpreted to mean that they were not on notice of the plaintiffs C-7 misplacement claim. Even a perfunctory comparison of the X rays in the record shows that the screws were moved to the C7 level during the corrective surgery on June 28, 2006, and therefore production of the X rays and the affidavit would have easily satisfied the defendants’ prima facie burden in moving for summary judgment.
Thus, I believe that the motion court should be reversed and the matter remanded for reconsideration of the motion including the evidence submitted by defendants in reply.